United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          June 21, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-51254
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CLINT SCARVER, also known as C-Low,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-01-CR-159-ALL
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Clint Scarver appeals from an order revoking his supervised

release and resentencing him to 24 months’ imprisonment and 31

months’ supervised release.

     Before addressing the merits of the appeal, this court must

examine the basis of its jurisdiction on its own motion if

necessary.     See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   Under FED. R. APP. P. 4(b)(3), the time period for filing

a notice of appeal is tolled by the filing of certain

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51254
                                -2-

postjudgment motions.   Although not listed among the motions in

Rule 4(b)(3)(A), a motion for reconsideration tolls the 10-day

period for filing the notice of appeal.   See United States v.

Brewer, 60 F.3d 1142, 1143-44 (5th Cir. 1995); United States v.

Greenwood, 974 F.2d 1449, 1465-67 (5th Cir. 1992).   Scarver’s

October 20, 2003, “Motion to Reconsider Sentence Imposed at Final

Revocation Hearing” was filed within 10 days of the entry of

judgment and thus was a timely filed motion for reconsideration,

which suspended the time for filing a notice of appeal.     See

Brewer, 60 F.3d at 1143-44; FED. R. APP. P. 4(b).

     Because the district court has not ruled on Scarver’s motion

for reconsideration, this case must be REMANDED for the limited

purpose of ruling on that motion.   The district court is directed

to rule on Scarver’s motion for reconsideration as expeditiously

as possible, consistent with a just and fair disposition thereof.

See Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).    This

court retains jurisdiction over the appeal except for the

purposes of the limited remand.

     LIMITED REMAND.